DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on June 29, 2022, for the application with serial number 17/174,181.

Claims 1, 19, and 20 are amended.
Claims 9-18 are canceled.
Claims 21-24 are added.
Claims 1-8 and 19-24 are pending.

Information Disclosure Statement
The information disclosure statement filed on June 8, 2022, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the clams as being directed to an ineligible abstract idea, contending that the present amendments overcome the rejection.  The Examiner respectfully disagrees, for the reasons set forth, below.  The rejection has been updated to reflect the amendments.  Essentially, the claims recite steps a human being could follow to identify potential actionable features/variables for optimizing a target response, such as customer value.  The claims recite a business process that could be implemented manually or on paper, but a general purpose computer is recited for implementation.  
35 USC §112 Rejections
The rejection of claim 17 is withdrawn in light of cancellation of the claim.  However, all pending claims now stand rejection as being indefinite, because the subject matter from canceled claim 17 has been incorporated into the independent claims 1, 19, and 20.  The Applicant does not provide supporting remarks intended to overcome the basis for rejection.
35 USC §103 Rejections
As indicated in the previous Office Action (4/5/2022), features from the canceled claims have not been found in a thorough prior art search.  Those features have been incorporated into the independent claims.  See specifically original claims 11-13 and 17.  The prior art rejection of the claims is accordingly withdrawn.  The present claims would be allowable over the prior art of record, absent the outstanding rejections under 35 USC §101 and 35 USC §112.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1-8 and 19-24 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-8, and 19-24 are all directed to one of the four statutory categories of invention, the claims are directed to identifying actionable features and predicting an optimization probability (as evidenced by exemplary claim 1; “identify at least one actionable feature;” and “predict a probability that [a] modification results in the optimization of the target feature”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “accessing customer data;” “generating at least a three-dimensional (3D) interactive map from the customer data;” “receiving a selection of at least one dimension of the map;” “displaying the map;” “receiving . . . a path manually drawn;” “presenting . . . one or more non-actionable features and [ ] one or more actionable features;” “identify at least one actionable feature;” and “predict a probability that [a] modification results in the optimization of the target feature.”  The steps are all steps for data input data processing related to the abstract ideas of identifying actionable features and predicting an optimization probability that, when considered alone and in combination, are part of the abstract ideas of identifying actionable features and predicting an optimization probability.  The dependent claims further recite steps for data input (see claims 2-4), data processing (see claims 5-8 and 21-24)  that are part of the abstract ideas of identifying actionable features and predicting an optimization probability.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes modeling customer value for business purposes to provide optimal customer value. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a non-transitory computer readable medium in independent claim 1; and a system with a non-transitory medium and processors in independent claim 20).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a non-transitory computer readable medium in independent claim 1; and a system with a non-transitory medium and processors in independent claim 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 19, and 20 recite: “identify at least one actionable feature of the one or more actionable features in the first customer profile capable of having its value modified to match a value of a corresponding at least one actionable feature in the second customer profile such that the modification results in an optimization of the target feature for the first customer profile with regard to the defined goal.”  It is unclear what this means.  Presumably, all values could be modified to match other values.  The relationship that produces the effect of optimization of target features is not apparent.  The metes and bounds of the claim are unknown.  The claim is indefinite.

Lack of Prior Art Rejection
A thorough search was conducted for claims 1-8 and 19-24 but the body of prior art does not render the claims in their present form. Claims 1-8 and 19-24 would be allowable over the prior art of record, absent the outstanding rejections under 35 USC §101 and 35 USC §112.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624